           Case 19-12056            Doc 9       Filed 06/20/19 Entered 06/21/19 00:49:04                        Desc Imaged
                                                Certificate of Notice Page 1 of 3
                                               United States Bankruptcy Court
                                                 District of Massachusetts
In re:                                                                                                     Case No. 19-12056-cjp
Gary A. Pittsley                                                                                           Chapter 7
Theresa C. Pittsley
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0101-1                  User: bhendry                      Page 1 of 1                          Date Rcvd: Jun 18, 2019
                                      Form ID: oupdt7I                   Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 20, 2019.
db             +Gary A. Pittsley,    21 Farmers Ln,   West Wareham, MA 02576-1318
jdb            +Theresa C. Pittsley,    2697 Cranberry Hwy,   Apt 30,   Wareham, MA 02571-5016

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 20, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 18, 2019 at the address(es) listed below:
              John Fitzgerald    USTPRegion01.BO.ECF@USDOJ.GOV
              Lawrence L. Hale   on behalf of Joint Debtor Theresa C. Pittsley lhale@halelaw.net,
               g12563@notify.cincompass.com
              Lawrence L. Hale   on behalf of Debtor Gary A. Pittsley lhale@halelaw.net,
               g12563@notify.cincompass.com
              Warren E. Agin   agin@analyticlaw.com, longton@analyticlaw.com;wagin@ecf.axosfs.com
                                                                                            TOTAL: 4
   Case 19-12056             Doc 9      Filed 06/20/19 Entered 06/21/19 00:49:04                     Desc Imaged
                                        Certificate of Notice Page 2 of 3
                                       UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF MASSACHUSETTS


In Re:       Gary A. Pittsley and Theresa C. Pittsley ,                 Chapter: 7
             Debtor                                                     Case No: 19−12056
                                                                        Judge Christopher J. Panos


                                                  ORDER TO UPDATE
                                              (Individual(s) Filing Chapter 7)
TO THE DEBTOR(S) AND, IF APPLICABLE, COUNSEL TO THE DEBTOR(S):

YOU ARE HEREBY ORDERED to file with this Court the document(s) checked below. Failure to file the
required document(s) with the Clerk's Office may result in the dismissal of your case. If you have questions, you
may wish to consult an attorney to protect your rights.

Note that if not dismissed earlier, the case MUST be automatically dismissed under 11 U.S.C. §521(i) if certain
documents are not filed within 45 days of the date of the filing of the petition. If you file another bankruptcy
petition within 12 months of the dismissal, the automatic stay may be limited or may not take effect depending upon
your circumstances.

 NOTE: Official Forms, Director Forms, and Local Forms may be downloaded from the Court's website at
                                        www.mab.uscourts.gov

         −     List of Creditors and Codebtors/Matrix: A pdf document listing the names and addresses of your
               creditors and codebtors, formatted as described in Local Form 1.
               Due:
               Matrix.txt File: In addition to the pdf version of the matrix, a .txt file listing the names and addresses of
         −     all of your creditors and codebtors must be uploaded to the ECF database. (From the ECF Bankruptcy
               Menu, Select "Creditor Maintenance" then select Upload list of creditors file.)
               Due:
         −     Verification of Matrix
               Due:
         −     Statement About Your Social Security Number(s) (Official Form 121)
               Due:
         −     Debtor(s) Telephone Number (pro se debtor(s) only)
               Due:
         −     Signature missing or incorrect: Debtor(s) must sign pages 6 and 8, if applicable; Attorney, if any, must
               sign page 7.
               Due:
               Filing fee: (NOTE: Personal checks of Debtor(s) are not accepted; money orders, bank checks, and
         −     attorney checks payable to: "Clerk, U.S. Bankruptcy Court" ) are accepted.
                           Payment in the full amount of $335.00; or an Application for Individuals to Pay the Filing
                      − Fee in Installments, (Official Form 103A), with an initial one−third minimum payment of
                           $112.00; or
                     −    Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B)
               Due:
         −     Disclosure of Compensation of Bankruptcy Petition Preparer (Director's Form 2800) (pro se debtor(s)
               only)
               Due:
                           PLEASE SEE NEXT PAGE FOR ADDITIONAL MISSING DOCUMENTS
  Case 19-12056               Doc 9    Filed 06/20/19 Entered 06/21/19 00:49:04                    Desc Imaged
                                       Certificate of Notice Page 3 of 3
     −       Bankruptcy Petition Preparer's Notice, Declaration, and Signature, (Official Form 119) (pro se
             debtor(s) only)
             Due:
     −       Initial Statement About an Eviction Judgment Against You (Official Form 101A)
             Due:
     −       Statement About Payment of an Eviction Judgment Against You (Official Form 101B)
             Due:
     −       Declaration of Electronic Filing (Local Form 7)
             Due:
     −       Statement of Intention for Individuals Filing Under Chapter 7 (Official Form 108)
             Due: Within 30 days of the filing of your bankruptcy petition or the scheduled date of the §341
             Meeting of Creditors, whichever is earlier.
     −       Other:

The document(s) checked below must be filed with the Court no later than 4:30 p.m. on 7/2/19
   Prepetition Credit Counseling: Debtor 1         Debtor 2     Both Debtor 1 and 2

                Certificate of (Prepetition) Credit Counseling; and if developed prior to filing, a copy of
               the Debtor Repayment Plan; or
                Certified Request for an Extension of Time to File a (PrePetition) Credit Counseling
               Certificate. (See Local Form 9 enclosed); or
                Motion Requesting Waiver of Credit Counseling Requirement Due to Incapacity,
               Disability, or Active Duty under 11 U.S.C. § 109(h). (A sample Motion is available at
               www.mab.uscourts.gov, under "other forms")

    Schedule(s) are missing or incomplete: A/B−J
    Summary of Your Assets and Liabilities and Certain Statistical Information (Official Form 106Sum)
    Declaration About an Individual Debtor's Schedules (Official Form 106Dec)
    Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)
    Disclosure of Compensation of Attorney for Debtor (Director Form 2030)
    Chapter 7 Statement of Your Current Monthly Income (Official Form 122A−1)
    Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A−1Supp)
    Chapter 7 Means Test Calculation (Official Form 122A−2)
    New schedule listing postpetition creditors (in converted cases only). Please check one of the options below,
then sign and date and return to the Court at the address below.

               List and Verified Declaration attached
               No postpetition creditors Signature _________________________ Date __________

         United States Bankruptcy
         Court                                   United States Bankruptcy                 United States Bankruptcy
         John. W. McCormack Post                 Court                                    Court
         Office and Court House                  211 Donohue Federal Building             United States Courthouse
         5 Post Office Square, Suite             595 Main Street                          300 State Street, Suite 220
         1150                                    Worcester, MA 01608−2076                 Springfield, MA 01105−2925
         Boston, MA 02109−3945

Date:6/18/19                                                          By the Court,

                                                                      Brianna Hendry
                                                                      Deputy Clerk
                                                                      617−748−5323
